Title: From Thomas Jefferson to William Evans, 1 November 1801
From: Jefferson, Thomas
To: Evans, William


Dear Sir
Washington Nov. 1. 1801.
I recieved some days ago a very fine rock fish by the stage which, by a card of address accompanying it I percieved to have come from you. It was indeed a remarkeably fine one and I pray you to accept my thanks for it. a report has come here through some connection of one of my servants that James Hemings my former cook has committed an act of suicide. as this whether true or founded will give uneasiness to his friends, will you be so good as to ascertain the truth & communicate it to me. Accept my best wishes for your health & happiness.
Th: Jefferson
